                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON



WARREN EASTERLING,

                              Plaintiff,
-vs-                                                               Case No. 3:19-CV-112

DONALD J. TRUMP et al.,

                              Defendants.



                              ORDER TRANSFERRING CASE

       IT IS ORDERED that the above captioned matter be transferred from the docket of the

Honorable Thomas M. Rose, to the Honorable Edmund A. Sargus, Jr, Chief Judge, for reassignment

in either the Cincinnati Division or Columbus Division, in the Southern District of Ohio.

       DONE and ORDERED in Dayton, Ohio, this 24th day of April , 2019.




                                                    s/Thomas M. Rose
                                                   _____________________________________
                                                    THOMAS M. ROSE, JUDGE
                                                    UNITED STATES DISTRICT COURT
